IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THEIA TECHNOLOGIES LLC, :
Plaintiff : CIVIL ACTION
as
THEIA GROUP, INC. ef al, : No. 20-097
Defendants :

ORDER
AND NOW, this 24th day of June, 2021, upon consideration of Plaintiff's Amended
Motion in limine (Doc. No. 146) and Defendants’ Response in Opposition to the Motion (Doc. No.

178), itis ORDERED that the Motion in dimine (Doc. No. 146) is DENIED.

BY wa COURT:

if ae LEE Ble é
“GENE E.K. PRATTER
UNITED STATES DISTRICT JUDGE

 

 
